COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Zaza Mamulaishvili v. Steve Nicandros, Luis Giusti, Tyler Nelson
                          and Frontera Resources Corporation

Appellate case number:    01-21-00321-CV

Trial court case number: 2021-03816

Trial court:              281st District Court of Harris County

        This is an appeal of orders denying a special appearance and granting a temporary
injunction. Counsel for Appellant Zaza Mamulaishvili filed a motion to withdraw, stating they
“ha[ve] been unable to communicate with Mr. Mamulaishvili in a manner consistent with good
attorney-client relations.” In addition, counsel states Appellant “has not met his financial
obligations under the terms of his engagement letter” and that counsel advised Appellant they
would seek to withdraw if Appellant did not “provide [counsel] with the financial resources
necessary to continue [Appellant’s] representation.”
        Counsel’s motion complies with Texas Rule of Appellate Procedure 6.5 in that they state
there are no current deadlines or settings and that they have advised Appellant by email and first
class and certified mail to Appellant’s last known address of the motion and of Appellant’s right
to object. See TEX. R. APP. P. 6.5(a). Although we held this motion for more than ten days,
Appellant did not respond. We grant the motion to withdraw.
       Counsel must immediately notify Appellant in writing of any deadlines in this appeal that
have not been previously disclosed to Appellant and file a copy of this notice with the clerk of
this Court within ten days of the date of this order. See TEX. R. APP. P. 6.5(c).
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: December 7, 2021